United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3749
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

  Braulio Arizmendiz-Contreras, also known as Carlos Arizmendiz-Salido, also
                          known as Miguel Rivera

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                ____________

                            Submitted: May 6, 2015
                             Filed: May 12, 2015
                                [Unpublished]
                                ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Braulio Arizmendiz-Contreras appeals the sentence the district court1 imposed
after he pleaded guilty to an immigration offense. His counsel has moved for leave
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Arizmendiz-Contreras’s sentence is unreasonable, and acknowledging
an appeal waiver in Arizmendiz-Contreras’s plea agreement.

       After careful de novo review, we enforce the appeal waiver. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (enforcement of appeal
waivers); United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (standard of
review). Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. Accordingly, the appeal is dismissed, and we grant counsel’s motion for
leave to withdraw.
                        ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                        -2-